Citation Nr: 0910500	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-29 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.   Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for renal cell 
carcinoma, status post nephrectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran; his spouse
ATTORNEY FOR THE BOARD

B. Buck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1966 and from November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to the 
benefits currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a videoconference hearing in February 2008 to 
present testimony on the issue on appeal.  He submitted 
additional evidence subsequent to that hearing, with a waiver 
of RO jurisdiction over that evidence.

The issues of service connection for PTSD and COPD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By rating decision in February 2003, service connection 
was denied for PTSD.  The Veteran did not appeal.

2.  Evidence submitted since February 2003 relates to an 
unestablished fact necessary to substantiate the claim for 
service connection, and raises a reasonable possibility of so 
substantiating it.  

3.  The Veteran served in the Persian Gulf theater of 
operations from January 1991 to June 1991.

4.  The Veteran's alleged exposure to ionizing radiation was 
in the context of depleted uranium in military equipment, as 
opposed to nuclear weapons testing; therefore, he is not 
deemed a "radiation-exposed veteran" for the purposes of 
presumptive service connection.

5.  The Veteran's renal cell carcinoma was first manifested 
many years after service and has not been medically related 
to his service.      


CONCLUSIONS OF LAW

1.  The February 2003 rating decision denying PTSD is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 
20.302, 20.1103 (2002)

2.  The evidence added to the record since February 2003 is 
new and material; the claim for service connection for PTSD 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  Renal cell carcinoma was not incurred or aggravated in 
the veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in July 2006, the agency of original 
jurisdiction satisfied its duty to notify the Veteran under 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the notice informed the 
Veteran of information and evidence necessary to substantiate 
the claims for service connection, including the information 
and evidence that governs the initial assignment of a 
disability evaluation and the regulations regarding the 
effective date of the establishment of service connection.  
It also explained the relative burdens of VA and the Veteran, 
relating the information and evidence that VA would seek to 
provide and that which he was expected to provide.  As the 
new and material evidence aspect of the PTSD claim is granted 
in full below, the Board will not reach whether this notice 
satisfies the requirements of Kent v. Nicholson, 20 Vet. App. 
1 (2006), as no prejudice can flow to the Veteran.  With 
respect to his service connection claim, this notice 
satisfies VA's duty.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Available service treatment records have been 
associated with the claims file.  All identified and 
available post-service treatment records have been secured.  

Although the Veteran has not been medically evaluated in 
conjunction with his cancer claim, nor has an opinion been 
sought, such is not necessary in this instance.  VA is 
required to seek a medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay or medical evidence of a current disability, establishes 
that the veteran suffered an event, injury or disease in 
service, and indicates that the current disability may be 
associated with the in-service event, injury or disease.  
38 C.F.R. § 3.159(c)(4) (2008).  

Here, the current medical evidence establishes that the 
veteran received treatment for renal cell carcinoma after 
service and underwent a subsequent nephrectomy.  However, 
neither the veteran's service medical or service personnel 
records confirm any treatment for a kidney disorder, nor any 
type of exposure to depleted uranium as alleged.  The Veteran 
has not submitted credible evidence which tends to indicate 
that there may be an association between his cancer and his 
service.  Such an indication will be found when there is 
"medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation."  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Neither 
is of record.  Therefore, an exam and medical opinion are not 
required.  The duty to assist has been fulfilled.

New and Material Evidence

The veteran seeks service connection for PTSD, which he 
contends is the result of his military service in the Persian 
Gulf.  Service connection may be granted for a disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  VA 
regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2008); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The veteran's claim for PTSD was denied by rating decision in 
February 2003, as the Veteran failed to submit argument or 
evidence regarding his stressors.  The Veteran did not appeal 
that decision; therefore, it became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(2002).  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108 provides that "if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

Since the February 2003 denial, the Veteran submitted 
stressor statements, both written and in oral testimony 
before the undersigned.  He also submitted Vet Center 
treatment records, which tend to show that the Veteran 
carries a diagnosis of PTSD based on his wartime service in 
the Gulf.  This evidence is new, in that none of it had been 
previously before the agency.  It is material, as it relates 
directly to the reason of the prior denial - the lack of 
stressor information.  It also raises a reasonable 
possibility of substantiating the claim, as the treatment 
records appear to link a diagnosis of PTSD to his service 
experiences.  As new and material evidence has been 
submitted, the claim of entitlement to service connection is 
reopened.  The merits of this claim are discussed in the 
remand portion below.

Service Connection

The Veteran seeks service connection for renal cell 
carcinoma, which he contends is the result of his exposure in 
the Persian Gulf to depleted uranium used in military 
equipment.  As a preliminary matter, on July 6, 2001, the 
Secretary of Veterans Affairs, under the relevant statutory 
authorities, determined that there was no basis for 
establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2000), and 66 
Fed. Reg. 58,784-85 (Nov. 23, 2001).  However, service 
connection for disability that is claimed to be attributable 
to exposure to ionizing radiation during service can be 
demonstrated by various other methods.  Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).  

Specifically, there are certain types of cancer that are 
presumptively service-connected when they occur in 
"radiation-exposed veterans."  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  Additionally, "radiogenic 
diseases" may be service-connected, provided that certain 
conditions are met, pursuant to 38 C.F.R. 
§ 3.311.  Lastly, service connection may be granted under 38 
C.F.R. § 3.303(d) when it is established that the disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each theory of 
entitlement is discussed below.

Presumptive Service Connection - Radiation Provision

Medical records confirm that in February 1998, renal cell 
carcinoma was diagnosed.  Under the provisions of 38 C.F.R. 
§ 3.309, when a veteran is deemed a "radiation-exposed 
veteran," certain diseases will be service-connected if they 
become manifested within a particular time period.  Cancer of 
the urinary tract, to include the kidneys, is one of the 
specified cancers.  Thus, to apply this presumption, it must 
be shown that the Veteran is a "radiation-exposed Veteran" 
as defined by regulation. 

The term of art is defined in 38 C.F.R. § 3.309(d)(3)(i): a 
"radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" 
includes onsite participation in a test involving the 
atmospheric detonation of a nuclear device; participation in 
the occupation of Hiroshima or Nagasaki between August 6, 
1945 and July 1, 1946; and service in particular areas in 
Kentucky, Ohio, Tennessee, and Alaska when weapons testing 
was occurring.  Additionally, a veteran will be deemed 
radiation-exposed if he served in a capacity which would 
qualify him as a member of the Department of Energy's Special 
Exposure Cohort under 42 U.S.C.A. § 7384.  This cohort is 
made up of people exposed to radiation and beryllium in the 
context of atomic weapons testing.  

The Veteran in this case cannot be considered a "radiation-
exposed" veteran.  He does not contend, nor does his 
personnel record confirm, that his exposure was due to 
nuclear weapons testing.  Instead, he contends that his 
exposure was through military equipment containing depleted 
uranium.  As such, although urinary tract cancer is a 
presumptive disease, it is so only for a specific group of 
veterans, to which this veteran does not belong.  Presumptive 
service connection under 38 C.F.R. § 3.309 for radiation-
exposed veterans is unavailable.



Radiogenic Diseases

The second avenue of recovery is found under 38 C.F.R. § 
3.311.  This provision provides that certain listed 
"radiogenic diseases" found 5 years or more after service 
in a veteran who has occupational exposure to ionizing-
radiation may be service-connected if the VA Undersecretary 
for Benefits determines that they are related to ionizing 
radiation exposure while in service or if they are otherwise 
linked medically to ionizing radiation exposure while in 
service.  The cancer at issue in this case, cancer involving 
the kidney, is a recognized radiogenic disease.

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest in the period specified, 
the claim will be referred to the VA Under Secretary for 
Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  

Again, the Veteran has not participated in atmospheric 
testing of nuclear weapons.  Rather, his claim falls under 
"other activities as claimed."  In his hearing before the 
undersigned, the Veteran testified that he was aware of a 
Navy study that found a link between cancer and depleted 
uranium in military equipment.  He believes that his cancer 
was caused by his exposure to the tanks which were destroyed 
on the side of the road that he drove by in the Valley of 
Death in Kuwait.

VA recognizes the military's use of depleted uranium (DU) in 
the Gulf and has found it to be a radiation hazard primarily 
if internalized, such as in shrapnel, contaminated wounds, 
and inhalation.  The VA Office of Public Health and 
Environmental Hazards reports that once a projectile made 
with DU penetrates a person, it splits into small shards that 
can scatter through muscle and soft tissue.  In addition to 
DU wounds, soldiers exposed to DU in struck vehicles may 
inhale or swallow airborne DU particles.  Simply riding in a 
vehicle with DU weapons or DU shielding will not expose a 
soldier to significant amounts of radiation from DU.  

The records do not show, nor does the Veteran allege, that he 
sustained projectile wounds from this material.  Nor does he 
allege handling affected military equipment in any way.  His 
military occupational specialty (MOS) was operating room 
specialist, as opposed to any type of MOS that involved 
dismantling such equipment.  In short, there is nothing of 
record to show that the Veteran was exposed to the ionizing 
radiation contemplated by 38 C.F.R. § 3.311 and deemed a 
hazard by VA.  Service connection under this provision is not 
warranted.

Direct Service Connection 

In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2007); see 
also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, malignant tumors) manifested itself 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).

As explained above, the evidence does not support the 
Veteran's allegation that he was exposed to ionizing 
radiation in the form of depleted uranium while in service. 
His service personnel records do not include any badge 
information for exposure to radiation.  His service treatment 
records do not show any treatment of symptoms or diagnoses 
referable to problems with his kidneys. 

Presuming for the sake of argument such exposure did occur, 
the Veteran has not submitted medical evidence in support of 
a connection between his cancer and his service.  While he is 
competent to testify as to his in-service experiences and 
symptoms, the evidence does not show that he possesses 
medical knowledge and training which would render his opinion 
as to etiology and a medical diagnosis competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In contrast, the Persian Gulf War Veterans Act of 1998 (PL-
105-277) directed the Secretary of VA to seek to enter into 
an agreement with the National Academy of Sciences (NAS) to 
review and evaluate the available scientific evidence 
regarding associations between illnesses and exposure to 
toxic agents and hazards associated with Gulf War service.  
See 38 U.S.C.A. § 1118 (West 2002).  This included a study of 
whether there was a positive association between depleted 
uranium and clinically significant renal dysfunction.  NAS 
noted that the preponderance of evidence indicated little or 
no clinically important renal effects from exposure to 
uranium.  66 Fed. Reg. 35,705 (July 6, 2001).  The strongest 
evidence was the absence of kidney damage in workers exposed 
to high levels of soluble uranium compounds.  Id.  Kidney 
function was normal in Gulf War veterans with embedded 
depleted uranium fragments years after exposure, despite high 
urinary uranium concentrations in some subjects.  Id.  
Accordingly, the Secretary determined that the credible 
evidence against an association between clinically 
significant renal dysfunction and uranium exposure outweighed 
the credible evidence for such an association.  Id.  

The NAS is competent to make such medical determinations, as 
it is a recognized society of distinguished scholars engaged 
in scientific and engineering research for use in furtherance 
of the general welfare.  This evidence is highly credible, 
given that NAS based its conclusions on a large body of 
scientific evidence specific to the issue at hand.  Thus, the 
study commissioned by the Secretary and executed by the 
National Academy of Sciences far outweighs the Veteran's 
beliefs that there is a relationship.  No causal relationship 
has been established.

Regarding the presumption for chronic diseases, the veteran 
separated from service in July 1991.  The first documented 
diagnosis of a malignant tumor in his kidney was in February 
1998.  Therefore, as the one year presumptive period passed, 
service connection under this theory is not warranted.  

In short, the elements for establishing service connection 
for renal cell carcinoma have not been met.  The 
preponderance of the evidence has been found to be against 
the Veteran's claim; therefore, the benefit of the doubt 
provision does not apply.  Service connection must be denied.


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
PTSD is granted.

Entitlement to service connection for renal cell carcinoma, 
status post nephrectomy, is denied.


REMAND

The evidence that the Veteran submitted to reopen his claim 
of entitlement to service connection for PTSD included a 
number of stressor statements based on his experiences in the 
Persian Gulf.  Some were unverifiable by their nature, e.g., 
feeling scared while in a convoy because of a lack of 
adequate protection and seeing dead bodies while walking 
through an area called Death Valley, because no documents 
would exist to independently corroborate the allegations.  
Two stressors, however, did contain sufficient detail for 
verification.  First, a fellow servicemember in his unit was 
murdered on Fort Bragg immediately prior to deployment in 
December 1990.  This event is confirmed by publications 
submitted with the statement.  Second, the Veteran's mobile 
army surgical hospital (MASH) in Kuwait was targeted by Scud 
missiles while he was stationed there.  This was confirmed in 
the Veteran's service treatment records, which show that on 
his April 1991 separation examination, he answered positively 
to the question of whether he had experienced explosions in 
close proximity, and specifically reported when Scud missiles 
exploded over his unit in Khobar.  Service personnel records 
also confirm his presence there.  Thus, two stressors have 
now been confirmed.

In December 1998, the Veteran underwent a VA PTSD 
examination; however, no stressors were confirmed at that 
time and no PTSD diagnosis was rendered.  As the Veteran now 
has confirmed stressors, and has submitted Vet Center records 
showing a diagnosis, he must be afforded a VA examination 
that takes specific note of his experiences and determines 
whether his symptoms meet the diagnostic criteria for the 
diagnosis.  

The Veteran also seeks service connection for a respiratory 
disorder, namely COPD, which he contends is due to his 
exposure to oil well fires throughout the Gulf.  While the 
records consistently confirm a history of smoking use both 
before and after his Gulf service, the Veteran's service 
treatment records do show that he reported difficulty 
breathing specifically due to such fires.  It is unclear, 
therefore, whether the Veteran's current disability was 
caused or aggravated by his service. A contemporary 
examination and opinion are required to clarify these issues.  

Because the Veteran receives regular treatment at VA for 
these disorders, while on remand any outstanding VA clinical 
records must be obtained.  The record is current through 
March 2006. 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED to the AMC for the following action:

1.  Obtain any outstanding VA clinical records 
from March 2006 forward.  

2.  Schedule the Veteran for a VA psychiatric 
examination with a psychiatric professional to 
determine the nature and etiology of any 
psychological disability diagnosed.  The claims 
file must be reviewed in conjunction with the 
examination.  All testing deemed necessary must 
be conducted and results reported in detail.  
Based on the review and the examination, the 
examiner is asked to render an opinion as to 
whether the Veteran meets the diagnostic 
criteria for a diagnosis of PTSD on the basis 
of his confirmed stressors.  The examiner is 
notified that there are only two stressors to 
be considered in this determination: the murder 
of a fellow servicemember at Fort Bragg in 
December 1990 and Scud missile attacks on the 
mobile army surgical hospital (MASH) to which 
he was assigned in Kuwait.  

If a mental disability separate from PTSD is 
diagnosed, an opinion must be rendered as to 
whether it is at least as likely as not that it 
is medically related to his experiences in 
service.  A rationale for any opinion offered 
is requested.

3.  Schedule the Veteran for a VA respiratory 
disorders examination to determine the nature 
and etiology of his chronic obstructive 
pulmonary disorder.  The claims file must be 
reviewed in conjunction with the examination.  
All testing deemed necessary must be conducted 
and results reported in detail.  Based on the 
review and the physical examination, the 
examiner is asked to render an opinion as to 
whether it is at least as likely as not that 
the veteran's COPD is medically related to his 
exposure to oil fires in service.  If a causal 
relationship is not found, the examiner must 
opine whether it is at least as likely as not 
that the veteran's COPD increased in severity 
due to his service. 

The whole file must be reviewed, however, 
attention is invited to the December 1998 VA 
examination of record, as well as the tabbed 
outpatient clinical records and x-rays which 
date both before and after his period of 
Persian Gulf service.  A rationale for any 
opinion offered is requested.

4.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The Veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


